FILED
                            NOT FOR PUBLICATION                              JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50157

               Plaintiff - Appellee,             D.C. No. 3:14-cr-01032-BTM

 v.
                                                 MEMORANDUM*
EDWIN HERNANDEZ-TREJO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry Ted Moskowitz, Chief Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Edwin Hernandez-Trejo appeals from the district court’s judgment and

challenges his jury-trial conviction and 66-month sentence for importation of

methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. Pursuant to Anders

v. California, 386 U.S. 738 (1967), Hernandez-Trejo’s counsel has filed a brief

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Hernandez-Trejo the opportunity to file a pro

se supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         We grant Hernandez-Trejo’s motion to file corrected excerpts of record.

The Clerk shall file the excerpts of record submitted on April 29, 2016.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                           2                                   15-50157